IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 308 EAL 2016
                                           :
                   Respondent              : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
                                           :
            v.                             :
                                           :
                                           :
PRENTICE THOMAS,                           :
                                           :
                   Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 4th day of October, 2016, the Petition for Allowance of Appeal is

DENIED.

      Justice Donohue did not participate in the consideration or decision of this

matter.